Per Curiam:

The tenant McCurdy in this proceeding moved in the Municipal Court for an order vacating and cancelling his .appearance, noted upon the precept by indorsement thereon, and appeals from the order made denying his motion. He has adopted a mistaken remedy. The order appealed from is not one of the orders enumerated in sections 253-257 of the Municipal Court Act and is, therefore, not appealable. White v. Lawyers Surety Co., 84 N. Y. Supp. 247.
Present: Gildebsleeve, Giegebich and Eblangeb, JJ.
Appeal dismissed, with ten dollars coste.